By the Gourt, Cardozo, J.
I think the evidence given by the defendants would not have justified a verdict that they had parted with any money upon the faith of the draft which had been sent to them for collection, even if, which they did not, they had asked the circuit judge to submit that question to the jury. I know that the cashier swears generally to having advanced on this and other drafts; but I think when all his evidence is considered, it is wholly unsatisfactory to support such a theory as that any specific loan was made on the faith of this draft. That being so, the case-falls within the authority of Lindauer v. Fourth National Bank, (55 Barb. 75,) and the ruling below should be sustained.
I am not in favor of extending Dickerson v. Wason, (54 Barb. 230,) to any case which does not fall precisely within the facts of that decision.
The exceptions should be overruled, and judgment ordered for the plaintiffs upon the verdict, with costs.
Judgment for the plaintiffs.
Ingraham, P. J., and Cardozo and Geo. G. Barnard, Justices.]